PER CURIAM.
The summary final judgment declaring valid Section 24-42, Code of Metropolitan Dade County, is reversed. Although Section 24 — 42 properly restricts the use of fees collected thereunder to certain enumerated environmental services, Contractors and Builders Association of Pinellas County v. City of Dunedin, 329 So.2d 314, 321 (Fla.1976), cert. denied, 444 U.S. 867, 100 S.Ct. 140, 62 L.Ed.2d 91 (1979), there remains a disputed issue of fact as to whether the amount of the fees collected bears a legitimate relationship to the costs incurred in providing the services. Contractors and Builders Association, supra, at 318; Broward County v. Janis Development Corp., 311 So.2d 371 (Fla. 4th DCA 1975).
Reversed and remanded.